     Case 1:19-cv-00792 Document 70 Filed 09/24/20 Page 1 of 3 PageID #: 415



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

C.L.,

        Plaintiff,

v.                                         CIVIL ACTION No. 1:19-00792

DAVID R. WILSON, et al.,

        Defendants.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is plaintiff’s motion for leave to

amend her Complaint.       (ECF No. 52).     In the motion to amend,

plaintiff seeks leave of the court to add Nakamoto Group, Inc. as

a defendant in this case for its alleged negligence in performing

its auditing functions under the Prison Rape Elimination Act of

2003 (“PREA”).       Plaintiff did not attach a copy of a proposed

amended complaint to her motion.          No defendant has responded to

the motion to amend.

        Under Rule 15(a) of the Federal Rules of Civil Procedure,

unless a party is permitted to amend its pleading as a matter of

course, it “may amend its pleading only with the opposing party’s

written consent or the court’s leave.           The court should freely

give leave when justice so requires.”           In Foman v. Davis, 371

U.S. 178, 182 (1962), the United States Supreme Court noted that

amendment under Rule 15(a) should be freely given absent "undue

delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously
  Case 1:19-cv-00792 Document 70 Filed 09/24/20 Page 2 of 3 PageID #: 416



allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc."

     However, “[o]nce the scheduling order’s deadline for

amendment of the pleadings has passed, a moving party first must

satisfy the good cause standard of Rule 16(b) [of the Federal

Rules of Civil Procedure].      If the moving party satisfies Rule

16(b), the movant then must pass the tests for amendment under

Rule 15(a).”   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D.W. Va.

1995) (citing Lone Star Transp. Corp. v. Lafarge Corp., Nos. 93-

1505, 93-1506, 1994 WL 118475 (4th Cir. April 7, 1994)).           Because

the motion to amend was filed prior to the deadline for the

amendment of pleadings contained in the scheduling order, Rule

16(b)’s good cause requirement need not be satisfied in this

instance.

     After a review of the record, the court concludes that there

has been no undue delay, bad faith, or dilatory motive on the

part of plaintiff in filing her motion to amend.          Furthermore,

the court finds that defendants would not suffer undue prejudice

by the filing of the amended complaint.

     Likewise, at this juncture, the court cannot find that

plaintiff’s claims against Nakamoto Group would be futile.            While

the claims may ultimately be subject to dismissal or the entry of

judgment in defendant’s favor, it is not clear at this point in

the proceeding that such a claim is futile.         See, e.g.,


                                    2
  Case 1:19-cv-00792 Document 70 Filed 09/24/20 Page 3 of 3 PageID #: 417



Smithfield Foods, Inc. v. United Food & Commercial Workers

Intern. Union, 254 F.R.D. 274, 280 (E.D. Va. 2008) (“Further,

even where the possibility of relief is remote, leave to amend is

to be permitted because it is the possibility of recovery, and

not its likelihood, that guides this Court’s analysis.”).

     Based on the foregoing, plaintiff has established that she

is entitled under Rule 15 to amend her Complaint.               Accordingly,

the motion to amend is GRANTED.       Plaintiff should file her

amended complaint within five (5) business days of this Order.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record and unrepresented

parties.

     IT IS SO ORDERED this 24th day of September, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    3
